Mr. Justice Wole
delivered tlie opinion of the court.
This is an appeal from the District Court of San Juan. Before 1872, José María Barcia, known as Colón, owned a piece of property in the ward of Bucarabones of Toa Alta, and, on or about August 22 of the year 1872, he sold said property by public deed to Mr. Cruz Castro, and the latter mortgaged the same to secure a certain bond, the mortgage being recorded in the old Anotaduria of property.
Sometime in the year 1904, the said José María Barcia sold the same property to Mr. Jesús M. Amadeo, who shortly thereafter obtained dominion title of some 300 cuerdas which included the parcel of land which he had acquired from Bar-cia Colón, all of which was recorded in the registry of property.
Thereafter, or sometime in 1908, the sucesión of Cruz Castro recorded in its favor the deed made tó Cruz Castro in 1872.
In the deed to Cruz Castro the property is described as containing 97 cuerdas, but the evidence tenets to show that it *350was 16 cuerdas, and so the court below found. In any event, the pleading shows that the property which is claimed by the appellants here, is included within the property of Amadeo, for which he obtained his dominion title {expediente de do-minio.)
In the proceeding to obtain this dominion title, it appears that all the neighbors and former owners were duly cited, and the presumption arises that García Colón, the former possessor, was also cited. It appears, moreover, from the proof and from the statements of the appellee, that he acquired the same property from García Colón. Under these circumstances, the only question of law involved is, as between two sales, who is entitled to take. The law is well settled that, under these circumstances, the person who first récords his title is entitled to the property. (See the decision of this court in the case of Francisco Ramos Latour v. Luis Orcasitas [14 P. R. Rep., 65], decided on February 6,1908.) The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justice MacLeary concurred.
Mr. Justice del Toro did not take part in the decision of this case because he was prevented.
Mr. Justice Figueras did not sit at the hearing of this case.